This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 v.                                                                    NO. A-1-CA-36886

 5 RAYMOND DEAL,

 6          Defendant-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF SAN JUAN COUNTY
 8 Daylene A. Marsh, District Judge

 9 Hector H. Balderas, Attorney General
10 Santa Fe, NM

11 for Appellee

12   Bennett J. Baur, Chief Public Defender
13   Santa Fe, NM
14   Steven James Forsberg, Assistant Appellate Defender
15   Albuquerque, NM

16 for Appellant

17                                 MEMORANDUM OPINION

18 VIGIL, Judge.
 1   {1}   Defendant Raymond Deal challenges the sufficiency of the evidence to support

 2 a judgment and sentence for driving while under the influence of intoxicating liquor,

 3 entered following a jury trial. [DS 3] Defendant’s docketing statement asserted that

 4 the trial evidence included testimony from the arresting officer, a BAC card showing

 5 .07, and a dash-cam video of Defendant performing field sobriety tests before his

 6 arrest. [DS 2-3] This Court issued a calendar notice proposing to affirm on the basis

 7 that, viewed in the light most favorable to the verdict, a rational trier of fact could

 8 have determined that Defendant was driving while impaired. [CN 3] Defendant has

 9 filed a memorandum in opposition to that proposed disposition.

10   {2}   In that memorandum, Defendant continues his general assertion that the

11 evidence was insufficient to support his conviction. We remain unpersuaded. See State

12 v. Mondragon, 1988-NMCA-027, ¶ 10, 107 N.M. 421, 759 P.2d 1003 (explaining that

13 the repetition of earlier arguments does not meet a party’s burden to come forward and

14 specifically point out errors of law or fact in a notice of proposed summary

15 disposition, superseded by statute on other grounds as stated in State v. Harris, 2013-

16 NMCA-031, ¶ 3, 297 P.3d 374)). Accordingly, for the reasons stated in this Court’s

17 notice of proposed disposition, we affirm Defendant’s conviction.

18   {3}   IT IS SO ORDERED.




                                              2
1                            ___________________________________
2                            MICHAEL E. VIGIL, Judge




3 WE CONCUR:



4 ________________________
5 J. MILES HANISEE, Judge



6 ________________________
7 STEPHEN G. FRENCH, Judge




                               3